Citation Nr: 0213691	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  99-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for deep venous thrombosis 
of the right popliteal vein with antithrombin III deficiency 
of the right leg, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to February 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for deep venous thrombosis of the right 
popliteal vein.  When this case was previously before the 
Board in May 2001, it was remanded for additional development 
of the record.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.

The Board notes that the 30 percent rating has been assigned 
for more than twenty years and is, accordingly protected.  
See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951 (2001).


FINDINGS OF FACT

1.  The veteran's deep venous thrombosis of the right 
popliteal vein is manifested by minimal edema.

2.  There has been no recurrence of the deep venous 
thrombosis, and recent examination demonstrated no cyanosis, 
eczema or ulceration.


CONCLUSION OF LAW

The criteria for an increased rating for deep venous 
thrombosis of the right popliteal vein with antithrombin III 
deficiency of the right leg have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7121(as in effect prior to January 12, 1998 and thereafter).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  In this 
regard, the Board notes that the RO sent the veteran a letter 
in July 2001 requesting that he provide information 
concerning the medical treatment he had received for his deep 
venous thrombosis of the right leg since 1998.  In addition, 
the veteran was advised that the VA would make reasonable 
efforts to help the veteran obtain the records and to notify 
him when it was unsuccessful in such efforts.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The veteran was afforded an examination by the VA in 
September 1999.  He reported that he was not on Coumadin.  He 
stated that he had occasional swelling of the right leg and 
that he wore compression hose occasionally.  An examination 
revealed no visible or palpable varicose veins.  There were 
no ulcers, edema, stasis dermatitis, hyperpigmentation or 
eczema of the skin.  There was no calf tenderness.  Homan's 
sign was negative.  Prothrombin time was normal; INR was 
normal; anti-thrombin III level was normal; and venous 
Doppler results of the lower extremities were normal.  The 
diagnoses were history of recurrent deep venous thrombosis of 
the right calf veins, status post anticoagulation, with no 
recurrence since 1977; and normal anti-thrombin III levels.  

Another VA examination was conducted in July 2002.  It was 
noted that the veteran's claims folder and medical records 
were reviewed in conjunction with the examination.  The 
veteran denied any recurrent deep venous thrombosis of the 
right lower extremity since 1979.  He related that he had 
chronic swelling of the right lower leg and a dull pain in 
the leg, especially after prolonged standing and walking.  It 
was noted that the symptoms were relieved by laying down on 
the bed and keeping the right leg elevated.  The veteran 
reported that he had been using Jobst stockings to the right 
lower extremity on and off.  There was no recurrent 
cellulitis or chronic ulcers or gangrene.  No recent 
thrombophlebitis was reported.  

On examination of the extremities, there was no cyanosis or 
clubbing.  Minimal edema of the legs was present.  There were 
a few varicose veins present in the lower extremities, but no 
chronic venostasis changes.  Homan's sign was negative on the 
right.  Peripheral pulsations were fairly well felt and 
equal.  The right foot was warm, with no bruits.  No 
cellulitis or chronic ulcers were present.  The veteran was 
not wearing Jobst stockings.  No obvious swelling of the 
right lower leg was present.  The circumference of the right 
mid calf was 1 cm more than the left calf.  No calf muscle 
tenderness was noted.  The examiner indicated that the 
veteran was having diffuse bony tenderness, especially over 
both shins.  He also had minimal swelling and tenderness of 
both knee and ankle joints.  The veteran walked with a cane 
and had minimal limping with the right lower extremity.  PT 
and PTT were in the normal range.  A Venous Doppler of the 
lower extremities was negative.  Deep venous thrombosis of 
both lower extremities was noted.  

The diagnoses were recurrent deep venous thrombosis of the 
right lower extremity, from 1976 to 1979, secondary to 
antithrombin III deficiency, treated and improved; and 
postphlebitic syndrome of the right lower extremity with 
subjective complaints of swelling and pain of the right lower 
leg after prolonged standing and walking.  It was indicated 
that the veteran was no on long-term anticoagulation and 
there was no inferior vena cava Greenfield filter placement.  
It was further noted that the current examination revealed no 
clinical evidence of deep venous thrombosis and that a venous 
Doppler in February 2002 showed no deep venous thrombosis.  
The examiner also indicated that the veteran had been using 
Jobst stockings on and off.  He added that there had been no 
recurrent thrombophlebitis for the previous several years.  
Finally, the examiner stated that it was his opinion that the 
veteran's current lower extremity diffuse bony and joint 
pains were more likely related to his other medical problems, 
including arthritis and osteoporosis.  He added that the 
chronic swelling and dull pain of the right lower extremity 
after prolonged standing and waling were likely related to 
the veteran's service-connected post-phlebitic syndrome.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Phlebitis or thrombophlebitis, unilateral, with obliteration 
of deep return circulation, including traumatic conditions:  
A 60 percent evaluation will be assigned with persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema or 
ulceration.  A 30 percent evidence is assignable for 
persistent swelling of leg or thigh, increased on standing or 
30   walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis or 
persistent swelling of arm or forearm, increased in the 
dependent position; moderate discoloration, pigmentation or 
cyanosis.  With persistent moderate swelling of leg not 
markedly increased on standing or walking or persistent 
swelling of arm or forearm not increased in the dependent 
position, a 10 percent evaluation may be assigned.  Note: 
When phlebitis is present in both lower extremities or both 
upper extremities, apply bilateral factor.  Diagnostic Code 
7121 (as in effect prior to January 12, 1998).  

A 60 percent evaluation may be assigned for post-phlebitic 
syndrome of any etiology with the following findings 
attributed to venous disease:  persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 40 percent evaluation may be 
assigned with persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 20 
percent evaluation may be assigned with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  Diagnostic 
Code 7121 (effective January 12, 1998).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  

In this case, the Board finds that regardless of which 
provisions of Diagnostic Code 7121 are considered, there is 
no basis for a rating in excess of 30 percent.  The veteran 
has been afforded two examinations during the course of his 
appeal.  While no edema was reported on the September 1999 VA 
examination, minimal edema was noted on the more recent 
examination.  However, the record contains no clinical 
evidence of cyanosis, eczema or ulceration.  No obvious 
swelling of the right lower leg was described on the July 
2002 VA examination.  

The only evidence in support of the veteran's claim consists 
of his statements made in conjunction with his claim for 
monetary benefits.  In contrast, the medical findings on 
examination are of greater probative value and fail to 
demonstrate that a higher rating is warranted.  The Board 
concludes, accordingly, that the weight of the evidence is 
against the claim for an increased rating for deep venous 
thrombosis of the right popliteal vein.  



ORDER

An increased rating for deep venous thrombosis of the right 
popliteal vein with antithrombin III deficiency of the right 
leg is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

